Citation Nr: 0406228	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar spinal 
stenosis and disc disease, to include as secondary to the 
service-connected lumbosacral strain.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an effective date prior to June 25, 1996 
for the grant of a permanent and total disability rating for 
pension purposes (P/T).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1996 rating action of the RO in Cleveland, 
Ohio, that granted a P/T effective June 26, 1996.  A Notice 
of Disagreement (NOD) with the effective date of the award 
was received in January 1997.  By rating action of February 
1997, the RO assigned an effective date of June 25, 1996 for 
the grant of a P/T; the matter of an earlier effective date 
remains for appellate consideration.  A Statement of the Case 
(SOC) was issued subsequently in February 1997, and a 
Substantive Appeal was received in March 1997.  A 
Supplemental SOC (SSOC) was issued in July 1997.

In September 1997, the claims file was transferred to the 
RO, reflecting the veteran's change of residence to that 
state.

This appeal also arises from an April 1999 rating action that 
denied a TDIU and a rating in excess of 40 percent for 
lumbosacral strain, and a November 2000 rating action that 
denied direct service connection for lumbar spinal stenosis 
and disc disease.  NODs were received in May 1999 and 
December 2000, respectively, and a SOC on all three claims 
was issued in June 2001.  A Substantive Appeal was received 
in July 2001.

In July 2001, the veteran testified during a hearing before 
an RO Decision Review Officer; a transcript of the hearing is 
of record.  

A SSOC was issued in November 2002, reflecting the RO's 
continued denial of the claims on appeal, as well as service 
connection for lumbar spinal stenosis and disc disease as 
secondary to the service-connected lumbosacral strain.  
Hence, the issues on appeal are as reflected on the title 
page.

Prior to the veteran's move from Georgia to Pennsylvania, his 
accredited representative was the Georgia Department of 
Veterans Service.  In April 2003, the Board remanded these 
matters to the RO for clarification of representation and 
other due process development.  Pursuant to the Board's 
remand, in a May 2003, the RO notified the veteran of the 
need to select a new representative that could represent him 
in Pennsylvania, if he desired one.  The veteran did not 
respond.  Hence, the veteran is apparently proceeding pro se 
in this appeal.  

In July 2003, the veteran testified during a videoconference 
hearing before the undersigned; a transcript of the hearing 
is of record.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  This 
should specifically include all medical records of treatment 
and evaluation at Temple Hospital, as claimed in a November 
2002 statement.

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when any such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).

During the July 2001 hearing, the veteran testified that he 
had applied for Social Security Administration (SSA) 
disability benefits, but that a decision had been deferred.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
awarding or denying the appellant disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159. 

The record also reflects continuing treatment of the veteran 
for the disabilities at issue at the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all pertinent outstanding inpatient and 
outpatient medical records from the VAMC from 1999 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

During the July 2001 and July 2003 hearings on appeal, the 
veteran requested a new VA examination, to include obtaining 
a medical opinion as to whether his lumbar spinal stenosis 
and disc disease is related to any incident of his military 
service, to include the service-connected lumbosacral strain.  
The Board concurs, noting that the evidence currently of 
record does not include sufficient medical findings to fully 
and fairly evaluate the claims.  The physician should also 
render opinions for the record as to whether the veteran's 
service-connected low back disability renders him unable to 
obtain or retain substantially-gainful employment, and 
whether it is possible to distinguish any nonservice-
connected lumbar spine impairment from the symptoms and 
effects of the service-connected lumbosacral strain.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (emphasizing that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the service-connected condition).  

Under these circumstances, the Board finds that, after 
associating with the claims file all outstanding pertinent 
records, the RO should arrange for the veteran to undergo new 
a VA orthopedic examination, with findings responsive to the 
points raised above.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may result in denial of the claims.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to him 
by the VA medical facility at which it was to have been 
conducted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should request that the 
Philadelphia VAMC furnish copies of all 
records of inpatient and outpatient 
treatment and evaluation of the veteran 
for all disabilities affecting the low 
back from 1999 to the present time, to 
include all reports of magnetic resonance 
imaging of the lumbar spine conducted in 
September 2001 and August 2003.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should request that SSA 
furnish a copy of any decision awarding 
or denying the veteran disability 
benefits, as well as all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
each of the claims on appeal.  The letter 
should include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the RO to obtain 
any medical records pertaining to 
evaluation or treatment that are not 
currently of record.  This should 
specifically include all medical records 
of treatment and evaluation at Temple 
Hospital, as claimed in a November 2002 
statement. 

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the RO may 
adjudicate the claims within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his low back, and to 
determine the degree of severity of his 
service-connected lumbosacral strain.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays and range of 
motion testing of the low back, expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  If 
any consultation(s) is/are needed to 
answer any of the questions posed (e.g., 
a neurological examination), such should 
be accomplished, and the report of any 
such consultations furnished to the 
orthopedic examiner prior to the 
completion of his/her report.  

If lumbar spinal stenosis and disc 
disease is diagnosed, the physician 
should render an opinion, consistent with 
sound medical judgment, as whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any currently-diagnosed lumbar spinal 
stenosis and disc disease (a) is 
medically related to injury or disease 
during active military service, or (b) 
was caused or is aggravated by the 
service-connected lumbosacral strain.  If 
aggravation of lumbar spinal stenosis and 
disc disease by the service-connected 
lumbosacral strain is found, the 
physician should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.    

In rendering the following findings, the 
orthopedic examiner should, to the extent 
possible, render such findings only with 
respect to service-connected low back 
disability.  If it is not medically 
possible to distinguish these symptoms 
from any attributable to any nonservice-
related low back disorder (to include 
lumbar spinal stenosis and disc disease, 
as appropriate), the doctor should 
clearly so state, indicating that his 
findings are with respect to total low 
back impairment.   

The examiner should render specific 
findings as to whether, during 
examination, there is (a) any ankylosis 
of the lumbar spine, and (b) objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins. He should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion.

Lastly, the examiner should describe how 
the veteran's service-connected low back 
disability(ies) impair him industrially, 
as well as render an opinion as to 
whether any such disability(ies) render 
him unable to obtain or retain 
substantially-gainful employment.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the VA medical facility at which it was 
to have been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  Otherwise, the RO should, 
as appropriate, document its 
consideration of whether it is possible 
to separate the symptoms and effects of 
service-connected and nonservice-
connected low back disability.  
 
10.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC that includes 
clear reasons and bases for its 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


